                Case 2:20-bk-16040-WB              Doc 130 Filed 09/30/20 Entered 09/30/20 12:56:46                 Desc
                                                    Main Document    Page 1 of 10


                1    Eric R. Wilson (CA Bar No. 192220)
                     Robert L. LeHane, Esq.
                2    Konstantinos Katsionis, Esq.
                     KELLEY DRYE & WARREN LLP
                3
                     101 Park Avenue
                4    New York, New York
                     Telephone: (212) 808-7800
                5    Fax: (212) 808-7897
                     ewilson@kelleydrye.com
                6    rlehane@kelleydrye.com
                     dkatsionis@kelleydrye.com
                7

                8    Attorneys for Turnberry Associates

                9                                    UNITED STATES BANKRUPTCY COURT
                10                                    CENTRAL DISTRICT OF CALIFORNIA
                11
                                                               LOS ANGELES DIVISION
                12
                     In re:                                                     Lead Case No.: 2:20-bk-16040-WB
                13
                     G-STAR RAW RETAIL INC., a Delaware                         Chapter 11
                14   Corporation,
                15                                                              Jointly Administered with
                              Debtor and Debtor-in-Possession.                  Case No.: 2:20-bk-16041-WB
                16   --------------------------------------------------------
                                                                                LIMITED OBJECTION OF TURNBERRY
                17   In re:                                                     ASSOCIATES TO THE PROPOSED
                                                                                CURE AMOUNT AND ASSUMPTION
                18   G-STAR INC., a Delaware Corporation,                       AND ASSIGNMENT OF A CERTAIN
                19                                                              LEASE PURSUANT TO DEBTORS’
                              Debtor and Debtor-in-Possession.                  JOINT CHAPTER 11 PLAN OF
                20   --------------------------------------------------------   REORGANIZATION

                21   [x] Affects both Debtors                                   Confirmation Hearing
                     [ ] Affects G-Star Raw Retail Inc. only                    Date: October 29, 2020
                22
                     [ ] Affects G-Star Inc. only                               Time: 10:00 a.m. (Pacific Time)
                23                                                              Place: Courtroom 1375
                              Debtors and Debtors-in-Possession.                       255 E. Temple St.
                24                                                                     Los Angeles, CA 90012

                25

                26

                27

                28
                                                                                1
KELLEY DRYE &                                                                                LIMITED OBJECTION TO PROPOSED CURE
 WARREN LLP                                                                                         AMOUNT AND ASSUMPTION AND
                                                                                                  ASSIGNMENT OF A CERTAIN LEASE
                Case 2:20-bk-16040-WB          Doc 130 Filed 09/30/20 Entered 09/30/20 12:56:46                  Desc
                                                Main Document    Page 2 of 10


                1           Turnberry Associates, as agent for Aventura Mall Expansion Venture, (the “Landlord”)

                2    hereby submits this limited objection (the “Objection”) to the proposed cure amount and

                3    assumption and assignment of the Lease (as defined below) by the above-captioned debtors (the

                4    “Debtors”) pursuant to the Debtors’ Joint Chapter 11 Plan of Reorganization Dated August 27,

                5    2020 (the “Plan”) [Docket No. 98]. In support of this Objection, the Landlord respectfully states

                6    as follows:

                7                                      PRELIMINARY STATEMENT
                8           1.      The Landlord files this Objection to reserve its rights with respect to cure amounts that

                9    may be due and owing to the Landlord pursuant to the terms of the Lease, but not yet known to the

                10   Landlord at the time of the proposed assumption and assignment of the Lease. Such amounts may

                11   include any additional pecuniary losses suffered by the Landlord that continue to accrue but may be

                12   unbilled, including reasonable attorneys’ fees, and any Adjustment Amounts (as defined below)

                13   which have not yet been billed or have not yet become due under the terms of the Lease. To that end,

                14   the Landlord agrees with the Debtors’ current proposed cure amount to be paid in connection with

                15   the proposed assumption and assignment of the Lease.

                16          2.      Further, the Landlord does not object to the proposed assumption and assignment of

                17   the Lease to Debtor G-Star Raw Retail Inc. G-Star Raw Retail Inc. currently occupies the Leased

                18   Premises (defined below) pursuant to that certain Sublease Agreement dated April 10, 2018 by and

                19   between G-Star Inc. as Sublandlord and G-Star Raw Retail Inc. as Subtenant. The Landlord consents

                20   to the continued operation of G-Star Raw Retail Inc. at the Leased Premises in the event the Lease is
                21   assumed and assigned pursuant to the Plan, subject to resolution of the issues raised herein.

                22                                             BACKGROUND
                23          3.      The Landlord is the managing agent for property located in Aventura, Florida where

                24   the Debtors lease non-residential real estate pursuant to a written lease (the “Lease,”) for the location

                25   listed on the attached Exhibit A (the “Leased Premises”). The Leased Premises are located in a

                26   shopping center as that term is used in section 365(b)(3) of the Bankruptcy Code. See In re Joshua

                27   Slocum, Ltd., 922 F.2d 1081 (3d Cir. 1990).

                28
                                                                        2
KELLEY DRYE &                                                                          LIMITED OBJECTION TO PROPOSED CURE
 WARREN LLP                                                                                   AMOUNT AND ASSUMPTION AND
                                                                                            ASSIGNMENT OF A CERTAIN LEASE
                Case 2:20-bk-16040-WB          Doc 130 Filed 09/30/20 Entered 09/30/20 12:56:46                Desc
                                                Main Document    Page 3 of 10


                1           4.      On July 3, 2020 (the “Petition Date”), each of the Debtors filed with this Court a

                2    voluntary petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

                3    Code”).

                4           5.      To date, the Debtors continue to manage their businesses as debtors and debtors in

                5    possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

                6           6.      On August 27, 2020, the Debtors filed the Plan, pursuant to which the Debtors seek to

                7    assume and assign certain unexpired leases of non-residential real property, including the Lease. See

                8    Plan § VI.A.

                9           7.      On September 16, 2020, the Debtors filed the Notice of Filing of Exhibits 1 Through

                10   6 to Debtors’ Joint Chapter 11 Plan or Reorganization Dated August 27, 2020 (the “Plan

                11   Supplement”) [Docket No. 115]. The Debtors’ include the Lease on Exhibit 4 of the Plan Supplement

                12   as being assumed pursuant to the Plan, and propose a cure amount for the Lease in the amount of

                13   $177,632.00. Upon assumption, the Debtors further propose that the Lease is to be assigned to Debtor

                14   G-Star Raw Retail Inc. See Plan Supplement, Exhibit 4.

                15                                              OBJECTION
                16     I.   The Landlord Reserves Its Rights With Respect To The Proposed Cure Amount
                17          8.      The Landlord does not dispute the Debtors’ proposed cure amount. The Landlord only

                18   reserves its right to later supplement the cure amount to include additional amounts that continue to

                19   accrue and any other obligations that arise and/or become known to the Landlord prior to assumption

                20   and assignment of the Lease.
                21          9.      Pursuant to the Lease, the Debtors are obligated to pay regular installments of fixed

                22   monthly rent, percentage rent, and/or gross rent, as well as a share of common area maintenance costs,

                23   real estate taxes, and insurance. In addition, prior to assumption and assignment of the Lease, the

                24   Debtors are required by section 365(b)(1) of the Bankruptcy Code to cure all outstanding defaults

                25   under the Lease and compensate the Landlord for any actual pecuniary loss, including the payment

                26   of related attorneys’ fees. See 11 U.S.C. §365(b)(1)(B). Attorneys’ fees due under the Lease are

                27   compensable. See LJC Corp. v. Boyle, 768 F.2d 1489, 1494-96 (D.C. Cir. 1985); In re Bullock, 17

                28   B.R. 438, 439 (B.A.P. 9th Cir. 1982); In re Crown Books Corp., 269 B.R. 12, 14-15 (Bankr. D. Del.
                                                                       3
KELLEY DRYE &                                                                        LIMITED OBJECTION TO PROPOSED CURE
 WARREN LLP                                                                                 AMOUNT AND ASSUMPTION AND
                                                                                          ASSIGNMENT OF A CERTAIN LEASE
                Case 2:20-bk-16040-WB          Doc 130 Filed 09/30/20 Entered 09/30/20 12:56:46                 Desc
                                                Main Document    Page 4 of 10


                1    2001); In re BAB Enterprises, Inc., 100 B.R. 982, 984 (Bankr. W.D. Tenn. 1989); In re Westview 74th

                2    St. Drug Corp., 59 B.R. 747, 757 (Bankr. S.D.N.Y. 1986); In re Ribs of Greenwich Vill., Inc., 57 B.R.

                3    319, 322 (Bankr. S.D.N.Y. 1986). Accordingly, as part of its pecuniary losses, the Landlord is entitled

                4    to attorneys’ fees in connection with the Debtors’ obligation to cure all monetary defaults under the

                5    Lease.

                6     II.     The Debtors Must Be Responsible For Payment of Adjustment Amounts
                7             10.   To the extent that rent, attorneys’ fees, interest, and/or other charges continue to

                8    accrue, and/or the Landlord suffers other pecuniary losses with respect to the Lease, the Landlord

                9    hereby reserves its right to amend the cure amount to reflect such additional amounts or to account

                10   for year-end adjustments, including, without limitation, adjustments for 2018, 2019, and 2020, which

                11   have not yet been billed or have not yet become due under the terms of the Lease (the “Adjustment

                12   Amounts”). The Debtors must be responsible to satisfy the Adjustment Amounts, if any, when due

                13   in accordance with the terms of the Lease, regardless of when such Adjustment Amounts were

                14   incurred.

                15            11.   In addition, the Debtors must be required to comply with all contractual obligations to

                16   indemnify and hold the Landlord harmless with regard to events which may have occurred before

                17   assumption and assignment but which are not known to the Landlord as of the date of the assumption

                18   and assignment, including, but not limited to, claims for personal injury that occur or occurred at the

                19   Leased Premises, damage and destruction to the Leased Premises or property by the Debtors or their

                20   agents, and environmental damage or clean-up.
                21   III.     The Debtors Are Responsible For Timely Payment Of Post-Petition Rent And
                              Additional Amounts Due Under The Lease Until It Is Assumed, Assumed And Assigned,
                22            Or Rejected
                23
                              12.   Section 365(d)(3) of the Bankruptcy provides, in pertinent part:
                24
                                    The [debtor] shall timely perform all the obligations of the debtor,
                25                  except those…arising from and after the order for relief under any
                                    unexpired lease of nonresidential real property, until such lease is
                26                  assumed or rejected, notwithstanding section 503(b)(1) of [the
                                    Bankruptcy Code].
                27
                     11 U.S.C. § 365(d)(3).
                28
                                                                       4
KELLEY DRYE &                                                                         LIMITED OBJECTION TO PROPOSED CURE
 WARREN LLP                                                                                  AMOUNT AND ASSUMPTION AND
                                                                                           ASSIGNMENT OF A CERTAIN LEASE
                Case 2:20-bk-16040-WB          Doc 130 Filed 09/30/20 Entered 09/30/20 12:56:46                Desc
                                                Main Document    Page 5 of 10


                1           13.     The Landlord explicitly reserves its rights under section 365(d)(3) of the Bankruptcy

                2    Code to assert that the Debtors must timely perform all obligations arising under the Lease before it

                3    is assumed, assumed and assigned, or rejected, including, without limitation, the full payment of rent

                4    on the first day of each month.

                5                                      RESERVATION OF RIGHTS
                6           14.     The Landlord reserves the right to amend and/or supplement this Objection on any

                7    basis, including, without limitation, by adding and supplementing objections to the Debtors’ proposed

                8    cure amount.

                9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20
                21

                22

                23

                24

                25

                26

                27

                28
                                                                       5
KELLEY DRYE &                                                                        LIMITED OBJECTION TO PROPOSED CURE
 WARREN LLP                                                                                 AMOUNT AND ASSUMPTION AND
                                                                                          ASSIGNMENT OF A CERTAIN LEASE
                Case 2:20-bk-16040-WB          Doc 130 Filed 09/30/20 Entered 09/30/20 12:56:46              Desc
                                                Main Document    Page 6 of 10


                1                                               CONCLUSION
                2                   WHEREFORE, the Landlord requests that the Court enter an order: (i) conditioning
                3    the assumption and assignment of the Lease on the Debtors’ prompt payment of the cure amount set

                4    forth in the column titled “Total Cure Amount” on Exhibit A attached hereto, plus any additional

                5    pecuniary losses suffered by the Landlord, including reasonable attorneys’ fees; (ii) requiring the

                6    Debtors to comply with all obligations under the Lease, including payment of the Adjustment

                7    Amounts and satisfaction of any indemnification obligations in the regular course of business; and

                8    (iii) granting such other and further relief as the Court deems just and proper.

                9

                10   Dated: September 30, 2020

                11
                                                                   KELLEY DRYE & WARREN LLP
                12
                                                                   By: /s/ Eric R. Wilson
                13                                                 Eric R. Wilson (CA Bar No. 192220)
                                                                   Robert L. LeHane
                14
                                                                   Konstantinos Katsionis
                15                                                 101 Park Avenue
                                                                   New York, New York 10178
                16                                                 Tel: (212) 808-7800
                                                                   Fax: (212) 808-7897
                17
                                                                   Email: ewilson@kelleydrye.com
                18                                                        rlehane@kelleydrye.com
                                                                          dkatsionis@kelleydrye.com
                19

                20                                                 Attorneys for Turnberry Associates

                21

                22

                23

                24

                25

                26

                27

                28
                                                                        6
KELLEY DRYE &                                                                         LIMITED OBJECTION TO PROPOSED CURE
 WARREN LLP                                                                                  AMOUNT AND ASSUMPTION AND
                                                                                           ASSIGNMENT OF A CERTAIN LEASE
                Case 2:20-bk-16040-WB   Doc 130 Filed 09/30/20 Entered 09/30/20 12:56:46        Desc
                                         Main Document    Page 7 of 10


                1                                       EXHIBIT A

                2        Turnberry Associates
                           Mall Name       Location          Landlord           Total Cure Amount
                3
                          Aventura Mall  Aventura, FL   Aventura Mall Venture      $177,632.00
                4

                5

                6

                7

                8

                9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20
                21

                22

                23

                24

                25

                26

                27

                28
KELLEY DRYE &                                                            LIMITED OBJECTION TO PROPOSED CURE
 WARREN LLP                                                                     AMOUNT AND ASSUMPTION AND
                                                                              ASSIGNMENT OF A CERTAIN LEASE
                Case 2:20-bk-16040-WB               Doc 130 Filed 09/30/20 Entered 09/30/20 12:56:46                            Desc
                                                     Main Document    Page 8 of 10


                1                                  PROOF OF SERVICE OF DOCUMENT
                2    I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
                     is Kelley Drye & Warren LLP, 101 Park Avenue, New York, New York 10178.
                3
                     A true and correct copy of the foregoing document entitled the foregoing Notice of Appearance
                4    will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
                     2(d); and (b) in the manner stated below:
                5
                     I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to
                6    controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink
                     to the document. On (date) 09/30/2020, I checked the CM/ECF docket for this bankruptcy case or adversary
                7    proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
                     transmission at the email addresses stated below:
                8
                                                                                 Service information continued on attached page
                9

                10
                     II. 2. SERVED BY UNITED STATES MAIL: On (Date) , I served the following persons and/or entities at
                11   the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
                     copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as
                12   follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
                     than 24 hours after the document is filed.
                13

                14                                                                Service information continued on attached page
                15   III. 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
                     (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR on (date), I
                16   served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
                     consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the
                17   judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed
                     no later than 24 hours after the document is
                18   filed.
                19                                                                Service information continued on attached page
                20   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
                     correct.
                21
                       9/30/2020                          Eric R. Wilson                           /s/ Eric R. Wilson
                22     Date                              Type Name                                 Signature
                23   This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
                     California.
                24
                     June 2012                                        F 9013-3.1.PROOF.SERVICE
                25

                26

                27

                28
KELLEY DRYE &                                                                                     LIMITED OBJECTION TO PROPOSED CURE
 WARREN LLP                                                                                              AMOUNT AND ASSUMPTION AND
                                                                                                       ASSIGNMENT OF A CERTAIN LEASE
                Case 2:20-bk-16040-WB            Doc 130 Filed 09/30/20 Entered 09/30/20 12:56:46                 Desc
                                                  Main Document    Page 9 of 10


                1    Jeremy Faith on behalf of Interested Party Courtesy NEF
                     Jeremy@MarguliesFaithlaw.com,
                2    Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

                3    M Douglas Flahaut on behalf of Debtor G-Star Inc.
                     flahaut.douglas@arentfox.com
                4
                     M Douglas Flahaut on behalf of Debtor G-Star Raw Retail Inc.
                     flahaut.douglas@arentfox.com
                5
                     M Douglas Flahaut on behalf of Debtor In Possession G-Star Inc.
                6    flahaut.douglas@arentfox.com
                7    Asa S Hami on behalf of Interested Party Courtesy NEF
                     ahami@sulmeyerlaw.com,
                8    pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.c
                     om
                9
                     M. Jonathan Hayes on behalf of Interested Party Courtesy NEF
                10   jhayes@rhmfirm.com,
                     roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;p
                11   ardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

                12   Brian D Huben on behalf of Creditor The Macerich Company
                     hubenb@ballardspahr.com, carolod@ballardspahr.com
                13
                     Brian D Huben on behalf of Creditor VF Mall LLC
                14   hubenb@ballardspahr.com, carolod@ballardspahr.com

                15   Brian D Huben on behalf of Creditor Westfield Garden State Plaza Limited Partnership
                     hubenb@ballardspahr.com, carolod@ballardspahr.com
                16   William W Huckins on behalf of Creditor Brookfield Properties Retail, Inc.
                     whuckins@allenmatkins.com, clynch@allenmatkins.com
                17
                     William W Huckins on behalf of Creditor Simon Property Group, Inc.
                18   whuckins@allenmatkins.com, clynch@allenmatkins.com

                19   William W Huckins on behalf of Creditor Taubman Company
                     whuckins@allenmatkins.com, clynch@allenmatkins.com
                20
                     Gregory Kent Jones (TR)
                21   gjones@sycr.com, smjohnson@sycr.com;C191@ecfcbis.com

                22   Dare Law on behalf of U.S. Trustee United States Trustee (LA)
                     dare.law@usdoj.gov
                23
                     Adam A Lewis on behalf of Creditor United Parcel Service, Inc.
                24   alewis@mofo.com, adam-lewis-3473@ecf.pacerpro.com

                25   David W. Meadows on behalf of Interested Party Courtesy NEF
                     david@davidwmeadowslaw.com
                26
                     Jessica Mickelsen Simon on behalf of Creditor The Macerich Company
                     simonjm@ballardspahr.com, carolod@ballardspahr.com
                27
                     Jessica Mickelsen Simon on behalf of Creditor Unibail-Rodamco-Westfield
                28
KELLEY DRYE &                                                                              LIMITED OBJECTION TO PROPOSED CURE
 WARREN LLP                                                                                       AMOUNT AND ASSUMPTION AND
                                                                                                ASSIGNMENT OF A CERTAIN LEASE
                Case 2:20-bk-16040-WB            Doc 130 Filed 09/30/20 Entered 09/30/20 12:56:46                     Desc
                                                 Main Document    Page 10 of 10


                1    simonjm@ballardspahr.com, carolod@ballardspahr.com

                2    Aram Ordubegian on behalf of Debtor G-Star Raw Retail Inc.
                     ordubegian.aram@arentfox.com
                3
                     Kristen N Pate on behalf of Creditor Brookfield Properties Retail, Inc.
                     ggpbk@ggp.com
                4
                     Victor A Sahn on behalf of Creditor Christine Hazel Cruz
                5    vsahn@sulmeyerlaw.com,
                     pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.c
                6    om;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
                7    Victor A Sahn on behalf of Interested Party Courtesy NEF
                     vsahn@sulmeyerlaw.com,
                8    pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.c
                     om;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
                9
                     Michael St James on behalf of Creditor Geary-Grant LLC
                10   ecf@stjames-law.com

                11   Michael St James on behalf of Creditor Merchants Row Webward LLC
                     ecf@stjames-law.com
                12
                     Jolene Tanner on behalf of Creditor UNITED STATES OF AMERICA on behalf of the INTERNAL REVENUE
                13   SERVICE
                     jolene.tanner@usdoj.gov, USACAC.criminal@usdoj.gov
                14
                     Ronald M Tucker, Esq on behalf of Creditor Simon Property Group, Inc.
                15   rtucker@simon.com, cmartin@simon.com;psummers@simon.com;Bankruptcy@simon.com

                     United States Trustee (LA)
                16   ustpregion16.la.ecf@usdoj.gov
                17   Eric R Wilson on behalf of Creditor Turnberry Associates
                     kdwbankruptcydepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
                18
                     Christopher K.S. Wong on behalf of Debtor G-Star Inc.
                19   christopher.wong@arentfox.com, yvonne.li@arentfox.com

                20   Christopher K.S. Wong on behalf of Debtor G-Star Raw Retail Inc.
                     christopher.wong@arentfox.com, yvonne.li@arentfox.com
                21
                     Christopher K.S. Wong on behalf of Debtor In Possession G-Star Inc.
                22   christopher.wong@arentfox.com, yvonne.li@arentfox.com

                23

                24

                25

                26

                27

                28
KELLEY DRYE &                                                                                  LIMITED OBJECTION TO PROPOSED CURE
 WARREN LLP                                                                                           AMOUNT AND ASSUMPTION AND
                                                                                                    ASSIGNMENT OF A CERTAIN LEASE
